UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-37587 CytomX Therapeutics, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 27-3521219 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 343 Oyster Point Boulevard, Suite 100 South San Francisco, California (Address of principal executive offices) (Zip Code) (650) 515-3185 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the ExchangeAct).Yes¨Nox As of August 1, 2016, 36,288,413 shares of the registrant’s common stock were outstanding. CYTOMX THERAPEUTICS, INC.
